            Case 1:18-cv-08733-AJN Document 42 Filed 03/13/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                             Bank of America Building
                                                                        18305 Biscayne Blvd., Suite 214
                                                                               Aventura, Florida 33160
                                                                                  Main: 305-949-7777
                                                                                  Fax: 305-704-3877


Robert J. Mirel, Esq.
Member NY& NJ Bars, AR Federal Bar
Email: rjm@weitzfirm.com

March 13, 2020

VIA CM/ECF
Honorable Judge Alison J. Nathan
United States District Court
Southern District of New York
500 Pearl Street – Courtroom 24B
New York, New York 10007


                Re:      Girotto v. Girotto v. SMCP USA, Inc
                         Case 1:18-cv-08733-AJN

Dear Judge Nathan:

        Pursuant to Order [D.E. 41], the Court requests an update on this on the status of the case no
later than March 13, 2020.

        The undersigned, counsel for the Plaintiff reports that this case is now fully settled. As there
were four Defendants in this matter, each party settled separately. As each Defendant completed
their party’s settlement, a notice of voluntary dismissal was filed. One of the Defendants, Samuji,
Inc., went out of business, therefore no settlement was ever determined with this party.
Nonetheless, the last Defendant to settle, 8-14 Prince Owners LLC. provided their settlement
payment yesterday, therefore, this matter is now entirely settled. A Stipulation will be circulated on
Monday and filed as it is fully executed.

        Thank you for your attention to this matter.

                                              Yours very truly,

                                              THE WEITZ LAW FIRM, P.A.


                                              By: ________________________________
                                                     Robert J. Mirel, Esq.


cc: Counsel of Record, via ECF
